*497OPINION.
Maequette:
The only question presented by the record in this proceeding is the rate which should be used in computing the allowance to which the petitioner is entitled for the exhaustion, wear and tear of its laundry machinery and equipment. The petitioner contends that the average useful life of the machinery and equipment is 10 years, and that it is entitled to an allowance for the exhaustion, wear and tear thereof computed at the rate of 10 per cent. The respondent has determined that the average useful life of the machinery and equipment is 20 years and has allowed a deduction computed at the' rate of 5 per cent. There appears to be no dispute as to the cost or value upon which the allowance should be based.
Upon consideration of the evidence presented to us we are satisfied that the average useful life of the machinery and equipment in question is 10 years and that an allowance for the exhaustion, wear and tear thereof computed at the rate of 10 per cent is reasonable.
Judgment will he entered on 15 days' notice, wnder Rule 50.